Exhibit 10.3

Non-Employee Director Compensation

(Effective April 29, 2014)

 

     Retainer  

Annual Cash Retainer

   $ 75,000   

Annual Equity Retainer in Restricted Stock Units

   $ 140,000 (1) 

Lead Director Annual Equity Retainer in Restricted Stock Units

   $ 165,000 (1) 

Committee Chair

  

Audit Committee

   $ 25,000   

Compensation Committee

   $ 20,000   

Nominating and Corporate Governance Committee

   $ 15,000   

Committee Non-Chair Member

  

Audit Committee

   $ 10,000   

Compensation Committee

   $ 10,000   

Nominating and Corporate Governance Committee

   $ 10,000   

 

(1)  The aggregate fair market value of the restricted stock units is based on
the closing price of MSCI Inc.’s common stock as reported by The New York Stock
Exchange on the date prior to the date of grant (any fractional shares are paid
in cash).

Members of the Board of Directors are subject to stock ownership guidelines,
under which the target level of share ownership equals the sum of the restricted
stock units granted to a non-employee director during the prior five years.
Shares counted toward these guidelines include any shares held by the director
directly or indirectly and restricted stock units with respect to MSCI Inc.’s
common stock granted under the Independent Directors Equity Compensation Plan,
as amended.

Additional information regarding MSCI Inc.’s non-employee director compensation
program is available in its proxy statement for its annual meeting of
shareholders.